DETAILED ACTION
Response to Amendments
This office action regarding application 16/476,837 filed July 9, 2019, is in response to the applicants arguments and amendments filed July 19, 2022. Claim 1 has been amended. Claims 1-7 and 9-21 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Note
Examiner Balachandra is no longer the Examiner Overseeing this case. Examiner Christopher Fees is the new Examiner of record. If you have any questions Examiner Fees can be contacted at (303) 297 4343 or Christopher.fees@uspto.gov

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.

Response to Arguments
The applicants arguments and amendments have overcome some of the objections and rejections previously set forth in the Final Office action mailed January 26, 2022. Applicants amendments to claims have been deemed sufficient and their arguments found persuasive to overcome the previous 35 USC 112(a) rejections, therefore the rejections are withdrawn. Applicants amendments to claims have been deemed sufficient and their arguments found persuasive to overcome the previous 35 USC 112(b) rejections, therefore the rejections are withdrawn. Applicants amendments to claims have been deemed sufficient and their arguments found persuasive to overcome the previous 35 USC 103 rejections, and the claims have been found to contain subject matter that is allowable over the prior art, therefore the rejections are withdrawn. However, the applicants amendments have not been deemed sufficient to overcome the previous 35 USC 101 rejection, and the rejection has been maintained with changes to reflect amendments. Additionally the applicants arguments have been fully considered but are not fully persuasive for the reasons seen below. 

On pages 8-9 the applicant argues “The traffic measuring device 4 can be embodied as any type known in the state of the art, e.g., as inductive loops, radar devices, light barriers, video processing cameras, or as wireless readers that read a radio response of so-called onboard-units (OBUs) carried by the vehicles 3". "The traffic measuring device 4 records the traffic flow v/t - or equivalent measurement values as described above - per time t over a predefined time-span of, e.g., 24 hours as a traffic profile 6 (Fig. 2)." See paras. [0049] and [0050]. These and other portions of the Specification specifically support the above feature of claim 1 Applicant asserts that the recited "traffic measuring device" is not a general purpose computing device, and that "measuring traffic conditions on a road or intersection of roads" is not a mathematical algorithm. For at least this reason, Applicant respectfully asserts that claim 1 recites more than merely an abstract idea.”, the examiner respectfully disagrees. Here the applicant submits that the traffic measuring device can be any type of sensor known in the art for receiving data, this means that the step of measuring traffic conditions is considered to be insignificant extra solution activity in the form of data gathering, see MPEP 2106.05(g). Further the claim recites a processor and a database for performing the calculations and mental process steps of the claims, this processor and database are considered to be general purpose computing devices. 

On page 9 the applicant argues “Furthermore, claim 1 recites a "practical application" of any alleged abstract ideas under Step 2A, prong two, of the 2019 Revised Patent Subject Matter Eligibility Guidance (or "2019 Guidance" herein), published in the Federal Register on January 7, 2019. For example, claim 1 recites the feature of "choosing at least one of a different route or a travel time for a vehicle based on the predicted traffic behaviour". Such feature find support in Para. [0003] of the originally-filed Specification, which states "[d]epending on the predicted traffic behaviour, different routes or times at which to travel on this street can be chosen, whereby in any case the start-to-end journey time for a vehicle can be reduced. As such, the claims specifically recite a practical application - choosing a route or travel time for a vehicle based on the predicted traffic behavior - in a manner that reduces a start-to- end journey time for a vehicle. Accordingly, Applicant respectfully asserts that the claims provide for a novel and non-obvious technique for predicting a traffic behaviour in a road system and choosing a different route or travel time for a vehicle based on the predicted traffic behaviour in a way that improves the start-to-end journey time for a vehicle. ", the examiner respectfully disagrees. The step of choosing at least one of a different route or a travel time based on a predicted traffic behavior is considered to be a mental process step, if a person of ordinary skill in the art receives information about traffic predictions on a route they are capable of mentally choosing a time to travel or a different route, people perform this mental operation on a daily basis. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-7 and 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, claim 1 is an method claim comprising the steps of measuring traffic, clustering profiles, calculating significance, determining matching clusters, outputting predicted behavior, and choosing a route or travel time. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
Claim 1 recites the abstract concept of a method for observing traffic in a road system and making predictions based on the observations. This abstract idea is described in claim 1, “clustering traffic profiles … calculating a significance value … assigning the tag as characteristic vector … receiving a request … determining a matching cluster … choosing at least one of a different route or a travel time” are considered to be mental process steps with mathematical calculations. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “clustering traffic profiles … calculating a significance value … assigning the tag as characteristic vector … receiving a request … determining a matching cluster … choosing at least one of a different route or a travel time”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of a mental process including mathematical concepts but for the recitation of generic computer components (i.e. “at least one processor connected to a database”). That is, other than reciting “at least one processor connected to a database” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor connected to a database” language, “clustering traffic profiles … calculating a significance value … assigning the tag as characteristic vector … receiving a request … determining a matching cluster … choosing at least one of a different route or a travel time” in the context of this claim encompasses the user mentall grouping together similar traffic profiles, determining the significance, determining a matching group and choosing a route or travel time. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental process including mathematical concepts but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “at least one processor connected to a database”. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Additionally the claim recites the steps of “measuring traffic conditions … receiving a request … and outputting a predicted traffic behavior”, these steps are considered to be insignificant extra solution activity in the form of data gathering and data output, see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “at least one processor connected to a database” amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally the claim recites the steps of “measuring traffic conditions … receiving a request … and outputting a predicted traffic behavior”, these steps are considered to be insignificant extra solution activity in the form of data gathering and data output, see MPEP 2106.05(g). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible. 

Regarding dependent claims 2-7 and 9-21
Under Step 1:
Claims 2-7 and 9-21 are to a method comprising the additional steps of “calculating a significance value … calculating a significance value” (Claim 2), “grouping all traffic profiles … calculating a significance value … calculating a significance value” (Claim 3), “a significance value of a combination … is calculated … assigning said tag combination” (Claim 5), “all tags of this cluster are calculated” (Claim 6), “the threshold value is lowered … it is again checked … assign the at least one tag” (Claim 7), “a significance value of a combination … is calculated … assigning said tag combination” (Claim 13), “wherein for each cluster significance values for all tags … are calculated” (Claim 14), “the threshold value is lowered … it is again checked … assign the at least one tag” (Claim 15), “a significance value of a combination … is calculated … assigning said tag combinations” (Claim 20), and “the threshold value is lowered … it is again checked … assign the at least one tag” (Claim 21) (thus the claims are to an method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-7 and 9-21 depend on claim 1 and recite the limitations of “calculating a significance value … calculating a significance value” (Claim 2), “grouping all traffic profiles … calculating a significance value … calculating a significance value” (Claim 3), “a significance value of a combination … is calculated … assigning said tag combination” (Claim 5), “all tags of this cluster are calculated” (Claim 6), “the threshold value is lowered … it is again checked … assign the at least one tag” (Claim 7), “a significance value of a combination … is calculated … assigning said tag combination” (Claim 13), “wherein for each cluster significance values for all tags … are calculated” (Claim 14), “the threshold value is lowered … it is again checked … assign the at least one tag” (Claim 15), “a significance value of a combination … is calculated … assigning said tag combinations” (Claim 20), and “the threshold value is lowered … it is again checked … assign the at least one tag” (Claim 21), These claims recite an abstract idea which is directed to mental process with mathematical steps. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 2-7 and 9-21 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-7 and 9-21 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-7 and 9-21 are not patent eligible.

Allowable Subject Matter
Claims 1-7 and 9-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC 101, set forth in this office action. 

The following is a statement for reasons for the indication of allowable subject matter:

Prior art fails to disclose or render obvious claim 1 disclosing a method for measuring traffic conditions and predicting a traffic behavior in order to choose a route or a travel time.  Specifically the closest prior art Weijermars and Hastie fails to teach the specific steps of “a traffic measuring device … a clustering engine … a labelling engine … a prediction engine … if the significance value of a tag is higher than a threshold value, assigning the tag as a characteristic vector to a cluster in which the tag is clustered; and in a prediction engine, receiving a request having one or more request tags; determining a matching cluster by means of matching the one or more request tags to the respective characteristic vectors of one or more clusters; and outputting a predicted behavior based on the determined matching cluster and choosing at least one of a different route or a travel time for a vehicle based on the predicted traffic behavior” as disclosed in claim 1. 
The closest prior art Weijermars teaches a method of predicting a traffic behaviour in a road system (Abstract, “Historical traffic patterns can be used for the prediction of traffic flows”)  
which contains a set of traffic profiles, each traffic profile representing a traffic measure of vehicles in the road system recorded over time as a sampled or smooth curve (Abstract, “Finally, clustering on the basis of 15 minutes traffic flows resulted in a better classification of working days than the two-step clustering that used the total daily traffic flow, peak flows, peak times and ratios.”, here the system is determining traffic profiles/traffic flows sampled at 15 minute intervals)
one or more pre-defined tags associated with a time of recording of the respective traffic profile being attributed to said traffic profile (Abstract, “The clustering on the basis of 15 minutes traffic flows resulted in a classification into five clusters that show distinct daily flow profiles and are representative for the days within the clusters.”)
clustering the traffic profiles with their tags into at least one cluster based on similarity by using computed distance metrics between the curves of the traffic profiles, each cluster comprising multiple traffic profiles that are similar to each other in their curves (Weijermars: Page 831, Abstract provides for prediction of traffic flows by utilizing historical traffic patterns—wherein a clustering procedure is used on the basis of 15 min traffic flow measurements—and clustering results in a classification into five clusters that show distinct flow profiles for the days within the clusters … total daily traffic flow, peak flows, peak times and rations to determine recurrent traffic patterns (tags); Figures 2-5 and table 3 provide for data recorded over time and traffic profile over working days; Page 833, last paragraph provides for clustering and similarity; Figure 1 and page 833, column 2, paragraph 1 provides for distance computation); 
calculating a significance value for at least one tag in each cluster, by means of a statistical analysis of the at least one tag, wherein the significance value of the at least one tag, is calculated by means of a statistical method (Weijermars: Figures 2-5 and table 3 provide for significant value computation using statistical analysis; Page 833, last paragraph provides for clustering and similarity); 
determining a cluster by means of matching the request tag to the clusters (Weijermars: Page 831, section 1, column 1 (left) last paragraph provides for a matching process); and 
outputting a predicted traffic behavior based on determined cluster (Weijermars: Figures 2-14 provide for a graphical output of predicted traffic behavior).  
However Weijermars does not explicitly teach Chi-squared statistical method; if the significance value of a tag is higher than a threshold value, assigning the tag as a characteristic vector to a cluster in which the tag is clustered; and in a prediction engine, receiving a request having one or more request tags; determining a matching cluster by means of matching the one or more request tags to the respective characteristic vectors of one or more clusters; and outputting a predicted behavior based on the determined matching cluster and choosing at least one of a different route or a travel time for a vehicle based on the predicted traffic behavior. 
Hastie teaches Chi-squared statistical method (Hastie: Page 47, last paragraph, page 125, second paragraph (equation 4.30) and page 266, second last paragraph provides for Chi-squared distribution) and various other mathematical processes. 
However, none of the prior art of record taken either individually or in combination discloses “a traffic measuring device … a clustering engine … a labelling engine … a prediction engine … if the significance value of a tag is higher than a threshold value, assigning the tag as a characteristic vector to a cluster in which the tag is clustered; and in a prediction engine, receiving a request having one or more request tags; determining a matching cluster by means of matching the one or more request tags to the respective characteristic vectors of one or more clusters; and outputting a predicted behavior based on the determined matching cluster and choosing at least one of a different route or a travel time for a vehicle based on the predicted traffic behavior” as disclosed in claim 1. 
The prior art made of record below fails to disclose “a traffic measuring device … a clustering engine … a labelling engine … a prediction engine … if the significance value of a tag is higher than a threshold value, assigning the tag as a characteristic vector to a cluster in which the tag is clustered; and in a prediction engine, receiving a request having one or more request tags; determining a matching cluster by means of matching the one or more request tags to the respective characteristic vectors of one or more clusters; and outputting a predicted behavior based on the determined matching cluster and choosing at least one of a different route or a travel time for a vehicle based on the predicted traffic behavior”. 

Some of the similar prior art that does not disclose the applicants inventions: 
Man (US 20150032366 A1) teaches a mobile computing platform for managing traffic and sending audio and visual information to a user including using current weather, historical data, and current traffic parameters to predict traffic patterns for a particular travel path or segment. However Man fails to teach a plurality of engines for clustering, labelling, and predicting and further does not teach the use of a Chi-square statistical method. 
Mehta (US 20170161614 A1) teaches systems and method for predicting emergency situations including choosing a route or a travel time based on traffic predictions and a Chi-square statistical method to analyze data. However Mehta fails to teach a plurality of engines for clustering and labelling traffic data, and further does not teach assigning one or more predefined tags associated with a traffic profile and using distance metrics to group profiles. 
Chapman (US 20080071465 A1) teaches assessing road traffic conditions based on obtained data including the use of statistical analysis in order to sort the data and predict future traffic flow characteristics. However Chapman fails to teach a plurality of engines for clustering, labelling, and predicting and further does not teach the use of a Chi-square statistical method.

Therefore, Lee nor any of the other prior art of record teaches or suggests the combination of limitations in claim 1. The combination of claimed limitations are novel and found to be allowable over the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662